SENTENCIA.
En la Ciudad de San Juan de Puerto Rico, á siete de Noviembre de mil novecientos uno, en el juicio ejecutivo *224promovido ante el Tribunal de Distrito de Humacao por Don Francisco Mercado García, vecino de Fajardo, contra Doña Dolores, Don Justo, Don Félix y Don Rosendo Guz-mán Quiñones, como sucesores de Don Federico Guzmán y Doña Concepción Quiñones, cuyo juicio pende ante Nos en virtud de recurso de casación por infracción de ley inter-puesto por la parte demandante, á la que ña representado y defendido el Letrado Don Juan Vías Ochoteco. — Resultan-do : Que en primero de Mayo último Don Francisco Mercado García presentó demanda ejecutiva ante el Tribunal de Distrito de Humacao contra Doña Dolores, Don Justo, Don Félix y Don Rosendo Guzmán Quiñónes, en concepto de herederos de Don Federico Guzmán y Doña Concepción Quiñones, para el pago de mil ciento ochenta y cuatro dollars, á que ascendía el'capital é intereses que le adeudaba dicha sucesión, á virtud de escritura pública de préstamo con hipoteca, contraído por Don Miguel Guzmán Quiñones,, de quien fueron declarados herederos sus legítimos padres Don Federico Guzmán y Doña Concepción, siéndolo de éstos á su vez los demandados. — Resultando: .Que á la deman-da se acompañaron, además de los documentos justifica-tivos del crédito reclamado, certificaciones de la defunción de Don Miguel Guzmán Quiñones, Don Federico Guzmán y Doña Concepción Quiñones, y de la declaratoria judicial de herederos del primero hecha á favor de los dos últimos.— Resultando: Que el Tribunal de Distrito de Humacao por auto de dos de Mayo citado, y por el fun-damento de no haberse justificado que los demandados adeudaran suma alguna al demandante, pues no constaba su carácter de herederos de Don Federico Guzmán y Doña Concepción Quiñones, declaró no haber lugar á despa-char la ejecución solicitada, y habiéndose ejercitado contra ese provisto recurso de reposición, fué declarado igual-mente sin lugar, por auto de diez y ocho del mismo mes.— Resultando: Que contra la expresada resolución ha in-terpuesto Don Francisco Mercado García recurso de casación, *225por infracción de ley, autorizado por la regla 78 de la Orden General número 118, serie de mil ochocientos noventa y nueve, y artículos 1,689 número 1?, y 1,690, caso 1?' de la Ley de Enjuiciamiento Civil, citando como infringidos los artículos 1,438 y 1,465 de la propia ley, por interpretación errónea de los mismos. — Visto: Siendo Ponente el Juez Asociado Don José C. Hernández. — Considerando: Que con arreglo á lo dispuesto en el artículo 1,718 de la Ley de Enjuiciamiento Civil, en el escrito interponiendo el recurso por infracción de ley, además de expresarse el pá-rrafo del artículo 1,690 en que se halle comprendido, se citará con precisión y claridad la ley ó doctrina legal que se crea infringida y el concepto en que lo haya sido, no procediendo en otro caso la admisión de dicho recurso, conforme al número 4? del artículo 1,727 de la propia ley.— Considerando: Que Don Francisco Mercado García, si hien expresa el caso del artículo 1,690 en que está compren-dido el recurso y cita las leyes que estima infringidas, no ex-plica el concepto en que se ha cometido esa infracción, por lo cual no cabe resolver dicho recurso. — Fallamos: Que debemos declarar y declaramos no haber lugar á resolver el recurso de casación interpuesto por Don Francisco Mercado García, al que condenamos en las costas; y con devolución de los autos, comuniqúese esta resolución al Tribunal de Distrito de Humacao á los efectos correspon-dientes. — Así por esta nuestra sentencia, que se publicará en la Gaceta Oficial, lo pronunciamos, mandamos y firmamos.
José S. Quiñones. — José C. Hernández. — José -M? Fi-gueras. — J. H. McLeary.
Publicación. — Leída y publicada fué la anterior sentencia por el Sr. Juez Asociado del Tribunal Supremo Don José C. Hernández, celebrando audiencia pública dicho Tribunal en el día de hoy, de que como Secretario certifico, en Puerto Rico á siete de Noviembre de mil novecientos uno. — E. de J. López Gaztambide, Secretario.